COURT OF APPEALS OF VIRGINIA


Present:    Judges Coleman, Annunziata and Senior Judge Cole


ELIZABETH MAE AYERS
                                             MEMORANDUM OPINION*
v.   Record No. 1236-00-3                         PER CURIAM
                                              NOVEMBER 28, 2000
WHITE'S CONSTRUCTION COMPANY, INC. AND
 ERIE INSURANCE EXCHANGE


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Tonja M. Roberts, on brief), for appellant.

             (Mary Beth Nash; Monica L. Taylor; Gentry,
             Locke, Rakes & Moore, on brief), for
             appellees.


     Elizabeth Mae Ayers (claimant) contends that the Workers'

Compensation Commission erred in granting employer's application

and terminating her compensation benefits as of June 7, 1999 on

the ground that she was capable of returning to her pre-injury

work without restrictions.     Upon reviewing the record and briefs

of the parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.        See

Rule 5A:27.

       "General principles of workman's compensation law provide

that '[i]n an application for review of any award on the ground of

change in condition, the burden is on the party alleging such


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
change to prove his allegations by a preponderance of the

evidence.'"   Great Atl. & Pac. Tea Co. v. Bateman, 4 Va. App. 459,

464, 359 S.E.2d 98, 101 (1987) (quoting Pilot Freight Carriers,

Inc. v. Reeves, 1 Va. App. 435, 438-39, 339 S.E.2d 570, 572

(1986)).   Factual findings made by the commission will be upheld

on appeal if supported by credible evidence.   See James v. Capitol

Steel Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488

(1989).

     In granting employer's application, the commission found as

follows:

           Dr. [Robert] Price's May 12 and June 4, 1999
           reports clearly establish that the claimant
           was able to return to unrestricted
           work. . . .

                On the other hand, even though he
           recommends an MRI study of the lumbar spine,
           Dr. [H. Michael] Jaffin's reports reveal
           virtually no evidence of work incapacity,
           except for the claimant's subjective
           complaints. On August 31, 1999, x-rays of
           the lumbar spine and pelvis performed for
           Dr. Jaffin revealed no abnormalities. Also,
           Dr. Jaffin reported on October 11, 1999 that
           EMG and nerve conduction studies performed
           one week earlier were interpreted as normal.
           Even more significant are Dr. Jaffin's
           objective findings during examinations on
           August 31 and October 11, 1999. The
           examinations reportedly revealed no
           deformity of the lumbar spine, no
           tenderness, a normal gait, normal toe and
           heel walk, and normal range of motion of the
           lumbar spine. Finally, Dr. Jaffin does not
           in either of his reports indicate that the
           claimant is in any way unable to work, even
           though she complains of continued symptoms.
           Thus, Dr. Price's report that the claimant


                               - 2 -
            can return to unrestricted work is
            uncontradicted.

     As fact finder, the commission was entitled to weigh the

medical evidence and to accept the opinion of Dr. Price,

claimant's treating physician.    Dr. Price's medical reports and

opinions constitute credible evidence to support the

commission's finding that claimant was able to return to her

pre-injury work without restrictions.    Accordingly, that finding

is binding and conclusive upon us on appeal.     See id.

     For the reasons stated, we affirm the commission's

decision.

                                                           Affirmed.




                                 - 3 -